              Case 1:20-cv-00666-ABJ Document 7 Filed 03/13/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    MIA SOLOMON

                  Plaintiff,                                Case No. 1:20-cv-00666 (ABJ)

         v.

    WHOLE FOODS MARKET, INC. 1

                  Defendant.

                   ANSWER AND AFFIRMATIVE AND OTHER DEFENSES

        Defendant Whole Foods Market Group, Inc. (hereinafter referred to as “Whole Foods”)

states the following Answer and Affirmative and Other Defenses to the Complaint which Plaintiff

Mia Solomon has filed:

                                          I.      Parties

        1.       Whole Foods admits that Plaintiff identifies as a woman. Whole Foods further

admits that it learned that Plaintiff was pregnant while she was employed at Whole Foods, in the

District of Columbia, from August 15, 2019 through September 24, 2019. Whole Foods denies

the remainder of the allegations in Paragraph 1 of the Complaint.

        2.       Whole Foods admits that Plaintiff purports to bring a claim under the District of

Columbia Human Rights Act, D.C. Code § 2-1401 et seq., (“DCHRA”). Whole Foods further

states that the allegation in paragraph 2 of the Complaint is a legal conclusion to which no response

is required. To the extent a response is deemed necessary, Whole Foods admits that it is an

employer under the DCHRA, but denies that it engaged in any wrongdoing or that Plaintiff is

entitled to any relief whatsoever.


1
 Defendant Whole Foods Market Group, Inc. was improperly named in the Complaint as “Whole
Foods Market, Inc.”
            Case 1:20-cv-00666-ABJ Document 7 Filed 03/13/20 Page 2 of 7




       3.        Whole Foods admits that Plaintiff was employed with Whole Foods in the District

of Columbia, from August 22, 2019 through September 24, 2019.

                                  II.     Jurisdiction and Venue

       4.        Whole Foods states that the allegations in Paragraph 4 of the Complaint state legal

conclusions to which no response is required. To the extent a response is required, Whole Foods

admits that it employed Plaintiff in the District of Columbia. Whole Foods denies that it engaged

in any wrongdoing or that Plaintiff is entitled to any relief whatsoever.

       5.        Whole Foods states that the allegations in Paragraph 5 of the Complaint state legal

conclusions to which no response is required. To the extent a response is required, Whole Foods

admits that it conducted business in the District of Columbia from August 22, 2019 through

September 24, 2019. Whole Foods denies the remainder of the allegations in Paragraph 5 of the

Complaint.

       6.        Whole Foods states that the allegations in Paragraph 6 of the Complaint state legal

conclusions to which no response is required. To the extent a response is required, Whole Foods

admits that the lawsuit was filed on February 12, 2020 within one year of Plaintiff’s termination

on September 24, 2019. Whole Foods denies the remainder of the allegations in Paragraph 6 of

the Complaint.

       7.        Whole Foods states that the allegations in Paragraph 7 of the Complaint state legal

conclusions to which no response is required. To the extent a response is required, Whole Foods

admits that venue and jurisdiction are proper in the United States District Court for the District of

Columbia.




                                                  2
             Case 1:20-cv-00666-ABJ Document 7 Filed 03/13/20 Page 3 of 7




                                           III.       Facts

       8.       Whole Foods incorporates the responses to Paragraphs 1 through 7 of the

Complaint as if fully stated herein.

       9.       Whole Foods admits the allegations in Paragraph 9 of the Complaint.

       10.      Whole Foods admits that Plaintiff was hired on or about August 20, 2019. Whole

Foods further admits that at some point during her employment Plaintiff informed her supervisor

that she was pregnant. Whole Foods does not possess knowledge or information sufficient to admit

or deny the date she informed her supervisor of her pregnancy. To the extent a response is required,

Whole Foods denies the allegation that Plaintiff told her supervisor that she was pregnant during

orientation.

       11.      Whole Foods admits that on September 22, 2019, Plaintiff informed her supervisor

that she was experiencing discomfort. The physical symptoms described in Paragraph 11 are

personal to Plaintiff to which Whole Foods lacks sufficient information to respond. To the extent

a response is required, Whole Foods denies the remaining allegations in Paragraph 11.

       12.      Whole Foods denies the allegations in Paragraph 12 of the Complaint.

       13.      Whole Foods denies the allegations in Paragraph 13 of the Complaint.

       14.      Whole Foods admits that on September 22, 2019, the store manager approved

Plaintiff leaving work to have her baby checked.

       15.      Whole Foods lacks sufficient information to respond to the allegations in Paragraph

15. To the extent a response is required, Whole Foods denies the allegations in Paragraph 15.

       16.      Whole Foods admits the allegations in Paragraph 16 of the Complaint.




                                                  3
              Case 1:20-cv-00666-ABJ Document 7 Filed 03/13/20 Page 4 of 7




        17.      Whole Foods admits that Plaintiff was terminated on September 24, 2019, due to

repeated time and attendance issues. Whole Foods denies that the termination was four hours into

Plaintiff’s shift.

        18.      Whole Foods denies the allegations in Paragraph 18 of the Complaint.

        19.      Whole Foods denies the allegations in Paragraph 19 of the Complaint.

        20.      Whole Foods denies the allegations in Paragraph 20 of the Complaint.

                                       IV.   Causes of Action

                  Count I - Discrimination on the Basis of Sex in Violation of
           the District of Columbia Human Rights Act, D.C. Code §2-1401.1, et seq.

        21.      Whole Foods incorporates the responses to Paragraph 1 through 20 of the

Complaint as if fully stated herein.

        22.      The allegations in paragraph 22 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is necessary, Whole Foods denies the

allegations in paragraph 22 of the Complaint

        23.      Whole Foods denies the allegations in Paragraph 23 of the Complaint.

        24.      Whole Foods denies the allegations in Paragraph 24 of the Complaint.

                                        V.     Jury Demand

        Whole Foods admits that Plaintiff demands a trial by jury.

                                       PRAYER FOR RELIEF

        Whole Foods admits only that Plaintiff purports to seek the relief requested in the “Prayer

for Relief” clause on pages three and four of the Complaint. Whole Foods denies that Plaintiff is

entitled to any of the requested relief and further denies that Plaintiff is entitled to any relief

whatsoever.




                                                 4
             Case 1:20-cv-00666-ABJ Document 7 Filed 03/13/20 Page 5 of 7




             DENIAL OF ALL ALLEGATIONS NOT EXPRESSLY ADMITTED

        Whole Foods denies all of the allegations contained in the Complaint that are not

specifically admitted herein.

                                AFFIRMATIVE AND OTHER DEFENSES

        Whole Foods asserts the following affirmative and other defenses without assuming any

burden of proof that otherwise does not exist as a matter of law.

        1.      The Complaint fails, in whole or in part, to state sufficient facts to constitute a cause

of action upon which relief may be granted against Whole Foods.

        2.      Any damages allegedly suffered by Plaintiff were proximately caused by her own

acts or omissions.

        3.      Expressly denying that Whole Foods engaged in any unlawful conduct, Whole

Foods exercised reasonable care with respect to Plaintiff.

        4.      Plaintiff’s recovery is barred, in whole or in part, by her failure to mitigate her

damages.

        5.      Whole Foods acted in good faith at all relevant times.

        6.      Whole Foods had legitimate business reasons for every personnel action it took

with respect to Plaintiff.

        7.      Plaintiff’s Complaint is barred to the extent any purportedly unlawful or other

wrongful acts of any employee of Whole Foods were outside the scope of that employee’s

authority, that such acts, if any, were not authorized, ratified or condoned by Whole Foods, and

that Whole Foods did not know or have reason to be aware of such alleged conduct.

        8.      Expressly denying that Whole Foods engaged in any unlawful conduct, any relief

to which Plaintiff may be entitled is barred by the doctrine of after-acquired evidence.




                                                   5
            Case 1:20-cv-00666-ABJ Document 7 Filed 03/13/20 Page 6 of 7




       9.      Plaintiff’s claims may be barred by the equitable doctrines of laches, unclean hands,

waiver, and estoppel.

       Whole Foods reserve the right to assert additional defenses which may become known after

the filing of this responsive pleading.

       WHEREFORE, Whole Foods requests that the Court:

       1.      Dismiss the Complaint in its entirety with judgment entered against Plaintiff and in

favor of Defendant;

       2.      Order Plaintiff to pay Defendant’s attorneys’ fees and costs as permitted by law;

and

       3.      Award Defendant such other and further relief as the Court deems just and proper.

Dated: March 13, 2020                                Respectfully submitted,

                                                      /s/ Patricia B. Donkor
                                                     Alison N. Davis (Bar No. 429700)
                                                     Patricia Donkor (Bar No. 100455)
                                                     LITTLER MENDELSON, P.C.
                                                     815 Connecticut Avenue, NW
                                                     Suite 400
                                                     Washington, DC 20006-4046
                                                     202.842.3400
                                                     202.842.0011 (Facsimile)
                                                     andavis@littler.com
                                                     pdonkor@littler.com

                                                     Counsel for Whole Foods




                                                 6
          Case 1:20-cv-00666-ABJ Document 7 Filed 03/13/20 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I certify that on this 13th day of March 2020, a true and correct copy of the foregoing

document was served by the Court’s electronic filing system upon the following:

                             Tiffany Joseph Goodson
                             1325 G Street, NW
                             Washington, DC 20005
                             tjosephgoodson@hkm.com

                             Counsel for Plaintiff




                                                      /s/ Patricia B. Donkor
                                                     Patricia Donkor




                                               7
